Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/07/2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
The Abstract has been amended as follows:
A the accommodate placed into the cuvette source source and at least one second irradiation source a camera a pressure adjustment element the at least one first source the at least one second source 

Authorization for this examiner’s amendment was given in an interview with Marina Sigareva on 10/27/2021.

The application has been amended as follows: 
Claims 7 and 9 have been cancelled.


Terminal Disclaimer
The terminal disclaimer filed on 06/10/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 9,958,430 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The nonstatutory double patenting rejection of 06/15/2021 has been withdrawn.

Response to Amendment
The Amendment filed 10/07/2021 has been entered. With regard to the examiner’s amendment, claims 1-6 and 8 remain pending in the application.  Applicant’s amendments to the claims have overcome each and every rejection and 112(b) rejections previously set forth in the Final Office Action mailed 06/15/2021. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest prior art Ataullakhanov et al. (US 20150204841 A1) fails to teach the device wherein the at least one first means of irradiation (Fig. 1, element 12) and the at least one second means of irradiation (lower element 8) have the same spectral range of irradiation that differs from the spectral range of the at least one means of illumination (upper element 8) (see Applicant’s Remarks filed 10/07/2021, pages 6-9). 
A reference, Dashkevich et al. (Dashkevich et al., “Thrombin Activity Propagates in Space During Blood Coagulation as an Excitation Wave”, Nov 2012, Biophysical Journal, 103, 10, 2233-2240), teaches a device for measuring blood coagulation (abstract; Fig. 1(A)) comprising a 
None of the prior art fairly teaches or suggests, alone or in combination, all of the limitations of claim 1. Furthermore, as elaborated by Applicant (see Remarks filed 10/07/2021, pages 10-11), one of ordinary skill in the art would not have motivation to combine the prior art to arrive at the device of claim 1. Thus, claim 1 is allowed. Claims 2-6 and 8 are allowed based on their dependency on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY H NGUYEN/Examiner, Art Unit 1798                                                                                                                                                                                                        
/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798